                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISRICT OF MISSISSIPPI
                             ABERDEEN DIVISION



ERIC DILWORTH                                                                  PLAINTIFF

                                                                     NO. 1:18CV119-JMV

COMMISSIONER OF SOCIAL SECURITY                                              DEFENDANT




                                   FINAL JUDGMENT

      Consistent with the Memorandum Opinion [40] entered today, the decision of the

Commissioner is, hereby, AFFIRMED, and this case is CLOSED.

      This, the 10th day of September, 2019.


                                           /s/ Jane M. Virden
                                           U. S. MAGISTRATE JUDGE
